 
Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
August 17, 2010 by and between Avatech Solutions, Inc., a Delaware corporation
(the “Company”), and [Director/Officer] (“Indemnitee”).
 
WITNESSETH THAT:
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The bylaws of
the Company requires indemnification of the officers and directors of the
Company.  Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”).  The bylaws and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board, officers and other persons with
respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons and certain affiliates of such persons to the fullest extent permitted
by applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the certificate
of incorporation and the bylaws of the Company and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, Indemnitee does not regard the protection available under the Company's
certificate of incorporation, bylaws and insurance as adequate in the present
circumstances, and may not be willing to serve as a director without adequate
protection, and the Company desires Indemnitee to serve in such capacity. 
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee and,
under certain circumstances, investment funds affiliated with Indemnitee be so
indemnified.
 
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director after the date hereof, the parties hereto agree as follows:
 
1.          Indemnity of Indemnitee.  The Company hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time.  In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
 
(a)           Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section l(a) if, by reason of Indemnitee’s Corporate Status (as
hereinafter defined), the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding (as hereinafter defined) other than a
Proceeding by or in the right of the Company.  Pursuant to this Section 1(a),
Indemnitee shall be indemnified against all Expenses (as hereinafter defined),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.
 
(b)          Proceedings by or in the Right of the Company.  Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of Indemnitee’s Corporate Status, the Indemnitee is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Company.  Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company with respect to
the matter claimed for indemnification unless and to the extent that the Court
of Chancery of the State of Delaware or the court in which such action or suit
was brought shall determine that such indemnification may be made.
 
(c)          Indemnification for Expenses of a Party Who is Successful on the
Merits or Otherwise.  Notwithstanding and in addition to any other provision of
this Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified to the maximum extent permitted
by applicable law, as such may be amended from time to time, against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
 
2

--------------------------------------------------------------------------------

 

(d)          Indemnification of Appointing Stockholders.   If (i) Indemnitee is
or was affiliated with one or more investment or venture capital funds that have
invested directly or indirectly in the Company (each, an “Appointing
Stockholder” and collectively, the “Appointing Stockholders”), including,
without limitation, Ampersand 2001 Companion Fund Limited Partnership, Ampersand
2001 Limited Partnership, Ampersand 2006 Limited Partnership and/or Capstone
Ventures SBIC, L.P., and (ii) any Appointing Stockholder is, or is threatened to
be made, a party to or a participant in any Proceeding, and (iii) such
Appointing Stockholder’s involvement in the Proceeding results from any claim
based on the Indemnitee’s service to the Company (or one or more of the
Company’s predecessors, subsidiaries or acquired companies) as a director or
other fiduciary of the Company (or one or more of the Company’s predecessors,
subsidiaries or acquired companies), the Appointing Stockholder will be entitled
to indemnification hereunder for Expenses to the same extent as Indemnitee, and
the terms of this Agreement as they relate to procedures for indemnification of
Indemnitee and advancement of Expenses shall apply to any such indemnification
of Appointing Stockholder.  The Company and Indemnitee agree that the Appointing
Stockholders are express third party beneficiaries of the terms of this Section
1(d).
 
2.          Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does indemnify and hold harmless Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf if, by
reason of Indemnitee’s Corporate Status, he is, or is threatened to be made, a
party to or participant in any Proceeding (including, without limitation, a
Proceeding by or in the right of the Company), including, without limitation,
all liability arising out of the negligence or active or passive wrongdoing of
Indemnitee.  The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Sections 6 and 7 of this
Agreement) to be unlawful.
 
3.           Contribution.
 
(a)          Whether or not the indemnification provided in Sections 1 and 2 of
this Agreement is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee.  The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
 
 
3

--------------------------------------------------------------------------------

 

(b)          Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the events or transaction from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events or transaction that resulted in such Expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered.  The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.
 
(c)          The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.
 
(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
4.          Indemnification for Expenses of a Witness or in Response to a
Subpoena.  Notwithstanding any other provision of this Agreement, to the extent
that (i) Indemnitee, by reason of Indemnitee’s Corporate Status, is a witness,
or receives a subpoena, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses paid or incurred by
Indemnitee in connection therewith and in the manner set forth in this
Agreement, and (ii) any Appointing Stockholder, by reason of its affiliation
with an Indemnitee, is a witness, or receives a subpoena, in any proceeding
involving the Company to which the Appointing Stockholder is not a party, the
Appointing Stockholder shall be indemnified against all Expenses paid or
incurred by it in connection therewith and in the manner set forth in this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
5.          Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.  Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free and made without regard to Indemnitee’s
ability to repay such advances.
 
6.          Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a)          To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 
(b)          Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) of this Agreement, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four methods, which
shall be at the election of the Board:  (i) by a majority vote of the
Disinterested Directors (as hereinafter defined), even though less than a
quorum, (ii) by a majority vote of a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, or (iii) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board, a copy of which shall be delivered
to the Indemnitee.
 
 
5

--------------------------------------------------------------------------------

 

(c)          If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 6(c).  The
Independent Counsel shall be selected by the Board.  Indemnitee may, within 10
days after such written notice of selection shall have been given, deliver to
the Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a reasonable written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) of this Agreement, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) of this Agreement.  The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) of this Agreement,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.
 
(d)          In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence. 
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
 
(e)          Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on: (i) the records or books of account of the
Enterprise (as hereinafter defined) (including, without limitation, financial
statements); (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties; (iii) the advice of legal counsel for
the Enterprise: or (iv) information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
 
(f)          If the person, persons or entity empowered or selected under this
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)          Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel or member of the Board of the Company shall act reasonably
and in good faith in making a determination regarding the Indemnitee’s
entitlement to indemnification under this Agreement.  Any Expenses incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(h)          The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
 
(i)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
 
7.           Remedies of Indemnitee.
 
(a)          In the event that (i) a determination is made pursuant to Section 6
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification.  Indemnitee shall commence such proceeding
seeking adjudication within one (1) year following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 7(a). 
The Company shall not oppose Indemnitee’s right to seek any such adjudication.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b) of this Agreement.
 
(c)          If a determination shall have been made pursuant to Section 6(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d)          In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in this Agreement) actually and reasonably incurred
by Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.
 
(e)          The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.  The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors' and officers' liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
 
(f)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
8.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)          The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the certificate of incorporation and the
bylaws of the Company, any agreement, a vote of stockholders, a resolution of
the Board or otherwise.  No amendment, alteration or repeal of this Agreement or
of any provision of this Agreement shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the certificate of incorporation, the bylaws of the
Company and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b)          To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, the Company shall obtain coverage for
Indemnitee under such policy or policies in accordance with its or their terms
to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies.  If, at the time of
the receipt of a notice of a claim pursuant to the terms of this Agreement, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
 
(c)          The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more of the Appointing Stockholders (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that it: (i) is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary); (ii)
shall be required to advance the full amount of Expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the certificate of incorporation or
bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors; and (iii) irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof. 
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and that the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company.  The Company and
Indemnitee agree that the Fund Indemnitors are express third party beneficiaries
of this Section 8(c).
 
 
9

--------------------------------------------------------------------------------

 
 
(d)          Except as provided in paragraph (c) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the Fund Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(e)          Except as provided in paragraph (c) above, the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
 
(f)          Except as provided in paragraph (c) above, the Company's obligation
to indemnify or advance Expenses hereunder to Indemnitee who is or was serving
at the request of the Company as a director, an officer, an employee, an agent
or a fiduciary of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.
 
9.          Exception to Right of Indemnification. Notwithstanding any provision
in this Agreement, the Company shall not be obligated under this Agreement to
make any indemnity in connection with any claim made against Indemnitee:
 
(a)          for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision, provided, that the foregoing shall not affect the rights of
Indemnitee or the Fund Indemnitors set forth in Section 8(c) above; or
 
(b)          for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of Company securities pursuant to Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of
state statutory law or common law; or
 
(c)          subject to Section 7(d), in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee (including, without limitation,
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees), unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
 
 
10

--------------------------------------------------------------------------------

 

10.        Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director of
the Company (or is or was serving at the request of the Company as a director,
an officer, an employee, an agent or a fiduciary of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter for (i) an additional three (3) years or (ii) so long as Indemnitee
or any Appointing Stockholder shall be subject to any Proceeding (or any
proceeding commenced under Section 7 of this Agreement) in respect of which
indemnification can be provided under this Agreement by reason of Indemnitee’s
Corporate Status, whether or not Indemnitee is acting or serving in any such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement, whichever such additional
term is longer.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including, without limitation, any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.
 
11.        Security.  To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.
 
12.         Enforcement.
 
(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director and/or an officer of the Company.
 
(b)          This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter of this Agreement.
 
(c)          The Company shall not seek from a court, or agree to, a "bar order"
which would have the effect of prohibiting or limiting the Indemnitee's rights
to receive advancement of expenses under this Agreement.
 
13.         Definitions.  For purposes of this Agreement:
 
(a)          “Corporate Status” means the status of a person who is or was a
director or an officer of the Company, or is or was a director, an officer, an
employee, an agent or a fiduciary of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving at the express written request of the Company.
 
(b)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(c)          “Enterprise” means the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as a director, an officer, an employee, an agent or a fiduciary.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)          “Expenses” means all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding.  Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersede as bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
 
(e)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
(f)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or an officer of the Company, by reason of any
action taken by Indemnitee or of any inaction on Indemnitee’s part while acting
as a director or an officer of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director, an
officer, an employee, an agent or a fiduciary of another corporation,
partnership, joint venture, trust or other Enterprise; in each case whether or
not Indemnitee is acting or serving in any such capacity at the time any
liability or Expense is incurred for which indemnification can be provided under
this Agreement; but excluding any such proceeding initiated by an Indemnitee
pursuant to Section 7 of this Agreement to enforce Indemnitee’s rights under
this Agreement.
 
14.         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision.  Further, the invalidity or unenforceability of any provision
hereof as to either Indemitee or Appointing Stockholder shall in no way affect
the validity or enforceability of any provision hereof as to the other.  Without
limiting the generality of the foregoing, this Agreement is intended to confer
upon Indemnitee and the Appointing Stockholders indemnification rights to the
fullest extent permitted by applicable laws.  In the event any provision of this
Agreement conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.
 
 
12

--------------------------------------------------------------------------------

 
 
15.        Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by all
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
16.        Notice by Indemnitee or Appointing Stockholder.  Indemnitee agrees,
and agrees to cause its affiliated Appointing Stockholder, promptly to notify
the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder.  The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee or any
Appointing Stockholder under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.
 
17.        Notices.  All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: 
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:
 
(a)          To Indemnitee at his or her address set forth on the signature page
hereto.
 
 
(b)
To the Company at:

 
Avatech Solutions, Inc.
10715 Red Run Boulevard, Suite 101
Owings Mills, MD 21117
Attention: Corporate Secretary
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
18.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
19.        Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
20.        Governing Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The parties hereto hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably The Corporation Trust
Company, 1209 Orange Street, Wilmington, Delaware 19801 as its agent in the
State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.  The
Company shall use its reasonable best efforts to ensure that The Corporation
Trust Company maintains a current mail and e-mail address for Indemnitee so it
can promptly notify the Indemnitee of any action it undertakes on behalf of the
Indemnitee under (iii) above.  The Company shall bear the cost of engaging The
Corporation Trust Company to act as agent for service of process for Indemnitee
and any related costs or expenses.
 
[Remainder of page intentionally left blank; signature page follows.]
 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

 
COMPANY
     
AVATECH SOLUTIONS, INC.
     
By:
  
 
Name:
 
Title:
     
INDEMNITEE
     
   
 
[________]
     
Address:
 
[________]



[Signature page to Director Indemnification Agreement]

 
 

--------------------------------------------------------------------------------

 